Citation Nr: 0510074	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, claimed as a residual of exposure to herbicides during 
service.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of diabetes mellitus 
type II.

2.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.

3.  The service medical records do not show any diagnosis of 
diabetes mellitus during service.

4.  There is no competent medical evidence linking the 
veteran's current diabetes mellitus to his active military 
service.


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in October 2001 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  He was 
notified of the need for a VA examination, and one was 
accorded him in December 2001.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

The veteran claims entitlement to service connection for 
diabetes mellitus type II, as a residual of exposure to 
herbicides during service.  Specifically, he asserts that he 
was exposed to Agent Orange during service when, aboard the 
USS MIDWAY (CVA-41), he was sent to the Philippines, by way 
of Da Nang, Republic of Vietnam, to repair aircraft.  He 
asserts that as a result of this exposure, he developed 
diabetes mellitus type II.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for, among others, diabetes mellitus 
type II.  Presumptive service connection for these disorders 
as a result of herbicide exposure is warranted if the 
requirements of Section 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore, and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam."  38 C.F.R. § 
3.307 (a)(6)(iii) (2004)(emphasis added).

In VAOPGCPREC 27-97, the VA General Counsel held that service 
aboard a 
deep-water naval vessel in the waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam, without evidence showing actual 
visitation to the Republic of Vietnam.  The Board is bound by 
the precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002); see VAOPGCPREC 27-97; 62 Fed. Reg. 63604 
(1997).

Diabetes mellitus type II may be presumed to have been 
incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii).  In this case, the veteran asserts that he 
developed diabetes mellitus type II as a result of exposure 
to Agent Orange in service.  The veteran's service medical 
records do not reveal a diagnosis of diabetes mellitus type 
II during military service.  The veteran's service entrance 
examination revealed normal findings upon clinical 
evaluation.  The self-questionnaire completed in conjunction 
with the entrance examination revealed that the veteran's 
grandfather had diabetes, but that the veteran had no 
personal history of diabetes.  His examination upon release 
from active duty revealed normal findings upon clinical 
evaluation.

The veteran's VA medical records reveal that a current 
diagnosis of diabetes mellitus type II.  This diagnosis was 
confirmed by a VA examination conducted in December 2001.  
However, the veteran's current diagnosis of diabetes mellitus 
type II is not in dispute.  Rather, the issue is with the 
veteran's claim that he is presumed to have been exposed to 
Agent Orange during service.  As noted above, the controlling 
regulation states that "service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 
(a)(6)(iii).  The veteran was stationed aboard the aircraft 
carrier USS MIDWAY (CVA-41).  In his claim, the veteran 
asserts that "on several occasions . . . my travels took me 
from the ship to the Philippines via Da Nang Vietnam and 
vi[ce] versa."

The RO has obtained the veteran's service personnel records, 
which confirm that the veteran served in the Navy, and, 
specifically, that he served aboard the aircraft carrier USS 
MIDWAY (CVA-41) from July 1972 to August 1973.  The veteran 
was awarded the Vietnam Service Medal, with one bronze star, 
and Vietnam Campaign Medal, with device, for this period of 
shipboard service.  There is no documentary evidence that 
shows that the veteran, or the ship on which he served, 
visited port in Vietnam.  The veteran asserts that he was 
sent on temporary duty to the Philippines for the purpose of 
repairing aircraft, and in order to do so he had to be 
processed through Da Nang, Republic of Vietnam.  Again as 
noted above, the VA General Counsel held that service aboard 
a deep-water naval vessel, such as an aircraft carrier, in 
the waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam without 
evidence showing actual visitation to the Republic of 
Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  The 
Board is bound by this opinion.

The veteran's service medical records confirm the veteran was 
in the Philippines in January 1973.  However, there is no 
evidence that the veteran was assigned to temporary duty off 
the USS MIDWAY in the Philippines so that he was processed 
through Da Nang in the Republic of Vietnam.  

The veteran asserts in his notice of disagreement that the 
medals he earned for his service during the Vietnam era are 
proof of his being a combat veteran.  Without discussing the 
merits of this assertion, the Board notes that the status of 
a veteran as a "combat" veteran and the presumption of a 
veteran's exposure to herbicides, are two separate issues.  
Under the controlling regulations, not all Vietnam era 
veterans who are considered "combat veterans" are presumed 
to have been exposed to herbicides.  There must be 
documentary proof that the veteran's service involved duty or 
visitation in the Republic of Vietnam before the presumption 
of exposure to herbicides can be applied.  See 38 U.S.C.A. 
§ 1116, 38 C.F.R. §§ 3.307, 3.309; see also VAOPGCPREC 7-93; 
59 Fed. Reg. 4752 (1994) ("service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace).

The preponderance of the evidence is against the veteran's 
claim on a presumptive basis.  While the evidence of record 
clearly shows that the veteran currently has a medical 
diagnosis of diabetes mellitus type II, the Board finds that 
the veteran has not met the regulatory presumption of active 
service in the Republic of Vietnam during the Vietnam era.  
Therefore, he is not presumed to have been exposed to 
herbicides during service.  With no such exposure, service 
connection on a presumptive basis under 38 C.F.R. § 3.309(e) 
cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). 

The preponderance of the evidence is against the claim on a 
direct basis.  In the present case, the medical evidence of 
record reveals a current diagnosis of diabetes mellitus type 
II that was confirmed by his VA examination.  There is no 
evidence of diabetes mellitus type II in military service.  
Finally, there is no competent medical evidence or opinion 
that links the veteran's current diabetes mellitus to his 
active military service.  Accordingly, service connection for 
diabetes mellitus type II, on a direct basis, is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus, as a residual of 
exposure to herbicide exposure in service, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


